DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050215987 A1 to Slatkine and further in view of WO 2014020512 A1 to Verhagen.

Regarding claims 1 and 10, Slatkine teaches a light-based skin treatment device comprising: a laser light source (laser beam 4, [0196]) configured to provide a pulsed incident light beam for treating skin by laser induced optical breakdown of hair or skin tissue ([0004]); and a focusing system configured to focus the incident light beam into a focal spot in the hair or skin tissue, wherein the focusing system ([0190, 0196]) comprises an exit focusing lens (lens 9, [0197]) and states a diameter less than 1mm (“With the usage of diffusing unit 60, small-diameter 

Regarding claims 5 and 15, Slatkine teaches wherein the central aperture has a diameter of less than 0.5mm (“With the usage of diffusing unit 60, small-diameter beams, e.g. 0.1-7.0 mm, may be advantageously employed to treat a tissue having an area of 16 cm.sup.2” [0229]).  

. 

Claims 2-4, 7, 11-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slatkine in view of Verhagen as applied to claim 1 above, and further in view of WO 2015071099 A1 to Varghese et al, henceforth Varghese.

Regarding claims 2 and 11, Slatkine in view of Verhagen teaches a laser device but does not state the laser wavelength; however, Varghese, which teaches a laser treatment system and thus exists in the applicant’s field of endeavor, teaches wherein the laser light source comprises a 1064nm laser (“for example, a Nd:YAG laser is used with emission wavelength at 1064 nm” pg 8 17-19). It would have been obvious to one of ordinary skill to combine the device of Slatkine with the wavelength as taught by Varghese in order to achieve optimum treatment efficacy. Additionally, it would have been obvious to one of ordinary skill in the 

Regarding claims 3 and 12, Slatkine in view of Verhagen teaches a laser light source but does not state energy of pulses. However, Varghese teaches wherein the laser light source is configured to deliver pulses of energy 1 to 10mJ (“Typically, the deliverable energy level in the laser beam pulse is between 0.1 and 10 mJ; pg. 10 lines 23-25). It would have been obvious to one of ordinary skill in the art to combine the device of Slatkine with the pulse energy of Varghese, as this would achieve maximum treatment efficacy while minimizing deleterious side effects. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal energy of the pulses based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 

Regarding claims 4 and 13, Slatkine in view of Verhagen teaches a light source but does not teach the pulse duration. However, Varghese teaches wherein the laser light source is configured to deliver pulses with a pulse duration of 100fs to 10ns (“the range of about 100 fs to 100 ps,” pg. 10, lines 18-22). It would have been obvious to one of ordinary skill in the art to combine the device of Slatkine with the pulse duration of Varghese, as this would achieve maximum treatment efficacy while minimizing deleterious side effects. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal pulse duration based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 7 and 17, Slatkine in view of Verhagen teaches a laser treatment system but does not state a static fluid. However, Varghese teaches wherein the 

Claims 8, 14 and 18 are rejected under 35 35 U.S.C. 103 as being unpatentable over Slatkine in view of Verhagen, and further in view of US 4729372 A to L’Esperance.

Regarding claims 8, 14 and 18, Slatkine teaches further comprising a beam shaping arrangement (“annular abutment plate 804” [0250]).  However, Slatkine does not state an annular beam. L’Esperance, which discloses a laser device for surgery and thus exists in the applicant’s field of endeavor, states an annular incident light beam (“projected annular beam 12” col 14 lines 12-13). It would have been obvious to one of ordinary skill in the art to combine the device of Slatkine in view of Verhagen with the annular beam as taught by L’Esperance in order to precisely target the geometries of the treatment site.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slatkine in view of Verhagen in view of L’Esperance as applied to claims 8 and 18 above, and further in view of WO 2014145717 A1 to Wu.

Regarding claims 9 and 19, Slatkine teaches a laser device but does not teach a modulator, mask or grating; however, Wu, which teaches a laser device and thus exists in the applicant’s field of endeavor, teaches wherein the beam shaping arrangement comprises: a spatial light modulator; or a phase mask; or a blanking mask; or a holographic plate; or a grating (“The aperture (1301) and grating at 300 lines/mm (1302)” [107]).  It would be obvious to one of ordinary skill in the art at the time of filing to combine the device of Slatkine with the grating of Wu, as the precise modulation of light translates to more precise control of therapeutic effects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday June 19, 2021